DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a continuation of 17/103,836 filed on 11/24/2020 now US Pat # 11,348,696 which is a continuation of application 16/797,850 filed on 02/21/2020 now US Pat # 10,878,967. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/27/2022 and 09/19/2022 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	The drawings submitted on 5/27/2022 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monson US Pat # 5,721,679. 
	With regards to claims 1, 8 and 15 Monson US Pat # 5,721,679 teaches a computer-implemented method, system and computer readable medium to perform program instructions for improved agricultural field information storage, comprising 
receiving raw machine data corresponding to a plurality of environments, each environment located within a respective agricultural field; (Col. 13, lines 1-5)
determining, for each of the plurality of environments, respective topographic attributes and respective underlying environmental characteristics by processing the raw machine data;(flow rates, soil conditions; Col. 13, lines 1-5) (Col. 1, lines 36-47)
 encoding, for each of the plurality of environments, the determined respective topographic attributes and the respective underlying environmental characteristics in one or more respective grid data structures; (Col. 13, lines 40-45) (Col. 8, lines 50-65) and
 storing the one or more respective grid data structures in one or more non-transitory computer-readable memories. (64; figure 9) (Col.12, lines 44-50)
While the prior art does not explicitly teach using hexagrid to identify different specific areas on a map. The prior art does teach using a grid to perform functionally equivalent task. 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to using any type of grid
The prior art references teach all of the claimed elements. 
The difference between the prior art and the claimed invention is using hexagrid rather than grid to identify specific locations on a map.  
The combination of the known elements is achieved by a known method of using a grid to identify specific locations on a map
Since all the claimed elements would continue to operate in the same manner, specifically the grid would still be used to identify specific areas/locations on a map. Therefore, the results would be predictable to one of ordinary skill in the art. 
As such, it would have been obvious to one of ordinary skill in the art to identify specific locations/areas on a map using a grid as being no more than the predictable use of prior-art elements according to their established functions. 

With regards to claims 2, 9 and 16 Monson US Pat # 5,721,679 teaches identifying a treatment difference or a product performance corresponding to one or more of the plurality of environments. (Col. 4, lines 10-25)
With regards to claims 3, 10 and 17 Monson US Pat # 5,721,679 teaches comparing one or more adjacent grids by interpolating first machine data stored in at least one of the grids with second machine data stored in a different at least one of the grids. (Col. 5, lines 62-65)
With regards to claims 4, 11 and 18 Monson US Pat # 5,721,679 teaches displaying the one or more grid data structures on a graphical user interface including one or more spatial points. (Col.3, lines 42-47)
With regards to claims 5, 12 and 19 Monson US Pat # 5,721,679 teaches in response to a user selection of one of the spatial points, displaying one or more detail points on a graphical user interface, the detail points corresponding to the selected one of the spatial points. (Col. 7, lines 45-50)
With regards to claims 6, 13 and 20 Monson US Pat # 5,721,679 teaches determining one or more matching spatial points corresponding to the one or more grid data structures using a spatial distance function; and displaying the one more matching points on a graphical user interface to allow a user to visually assess matching points. (Col. 8, lines 58-67)
9.	Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monson US Pat # 5,721,679 in view of Xiang et al. US PUB 2017/0090068  
With regards to claims 7 and 14 Monson US Pat # 5,721,679 does not appear to teach determining, for each of the plurality of environments, the respective topographic attributes and respective underlying environmental characteristics by processing the raw machine data includes processing the raw machine data using a trained machine learning model.
Xiang et al. US PUB 2017/0090068 teaches determining, for each of the plurality of environments, the respective topographic attributes and respective underlying environmental characteristics by processing the raw machine data includes processing the raw machine data using a trained machine learning model. (paragraph 0042 & 0099)
It would have been obvious one of ordinary skill in the art at the time of the invention to modify the Monson invention to include the trained machine learning model taught be Xiang et al to arrive at the claimed invention as it would be desirable to predict soil properties for a specific geo-location. (paragraph 0039)
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  XU et al. US 2019/0327881 teaches a method for recommending seeding rate for corn seed using seed type and sowing row width.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        September 24, 2022